          Case 3:16-cv-06830-VC Document 506 Filed 01/10/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  NEVRO CORP,                                       Case No. 16-cv-06830-VC
                  Plaintiff,
                                                    ORDER GRANTING MOTION FOR
           v.                                       REVIEW OF TAXATION OF COSTS
  BOSTON SCIENTIFIC CORPORATION,                    Re: Dkt. No. 502
  et al.,
                  Defendants.


       Boston Scientific’s motion for review of the Clerk’s taxation of costs is granted. The bill

of costs is revised consistent with this order.

       1. Boston Scientific’s request for additional data processing costs is denied. The request

is not supported by adequate documentation. Civil L.R. 54-1(a). Boston Scientific relies on a

declaration that says it spent $21,476.25 on data processing, but the accompanying description of

services suggests that the sum includes taxable and non-taxable costs. Boston Scientific did not

provide an itemized invoice and the declaration does not contain enough detail to permit an

estimation of taxable costs.

       2. Boston Scientific’s request for TIFF conversion costs is granted. TIFF conversion costs

are taxable. See Plantronics, Inc. v. Aliph, Inc., No. C09-01714-WHA (LB), 2012 WL 6761576,

at *12 (N.D. Cal. Oct. 23, 2012). The award is reduced by $60.00, which reflects the

approximate cost Boston Scientific incurred in producing documents that were clawed back or

clawed back but then reproduced pursuant to the parties’ stipulated protective order. See Dkt.

No. 503 at 11–13; Dkt No. 504 at 6. Boston Scientific has not shown that these copies were

“necessarily obtained for use in the case.” 28 U.S.C. § 1920(4). Boston Scientific is awarded

$22,878.33.
       3. Boston Scientific’s request for $25,190 in data production costs is granted. The
          Case 3:16-cv-06830-VC Document 506 Filed 01/10/19 Page 2 of 2




declaration establishes that the costs are taxable. See, e.g., eBay Inc. v. Kelora Systems, LLC, No.

C10-4947-CW (LB), 2013 WL 1402736, at *8 (N.D. Cal. Apr. 5, 2013).

       4. Boston Scientific’s request for $6,045 in costs associated with chambers copies is

denied, because those costs are not taxable. See Civil L.R. 54-3(d)(3); Cooper v. United Air

Lines, Inc., No. 13-CV-02870-JSC, 2015 WL 3548572, at *3 (N.D. Cal. June 5, 2015).

       5. Boston Scientific initially requested $86,310.90 in costs related to depositions. Of that

total, it has abandoned its claim to $5,765 in costs. See Dkt. No. 504 at 8; Phoenix Techs. Ltd. v.

VMWare Inc., No. 15-CV-01414-HSG, 2018 WL 4700347 at *4 (N.D. Cal. Sept. 30, 2018).

Nevro objects to an additional $19,864 for videographer fees, but those fees are taxable. See

Civil L.R. 54-3(c)(1). The bill of costs is revised to permit Boston Scientific to collect

$80,545.90, increasing the Clerk’s award by $2,553.80.

       IT IS SO ORDERED.



Dated: January 10, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
